Case 3:20-cv-02442-FLW-TJB Document 11 Filed 03/27/20 Page 1 of 1 PageID: 52



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY



 MARTHA BARABAS,                                   Civil Action No. 20-02442 (FLW/TJB)

                      Plaintiff,

 v.

 BARNES & NOBLE COLLEGE
 BOOKSELLERS, BARNES & NOBLE                             NOTICE OF APPEARANCE
 EDUCATION, INC., CENGAGE
 LEARNING, INC., FOLLETT HIGHER
 EDUCATION GROUP, MCGRAW-HILL
 GLOBAL EDUCATION HOLDINGS, LLC,
 and PEARSON EDUCATION, INC.,

                      Defendants.



TO: Clerk of the Court and All Parties of Record

       PLEASE TAKE NOTICE that Linda G. Harvey, Esq. of the law firm of Greenberg

Dauber Epstein & Tucker, PC, hereby enters an appearance in this case on behalf of Defendant

Follett Higher Education Group.


Dated: March 24, 2020

                                     By:            /s/ Linda G. Harvey
                                           Linda G. Harvey, Esq.
                                           GREENBERG, DAUBER, EPSTEIN & TUCKER, PC
                                           One Gateway Center, Suite 600
                                           Newark, NJ 07102
                                           973-643-3700
                                           Attorneys for Defendant
                                           Follett Higher Education Group
